

EXHIBIT 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT is entered into as of March 8, 2016, between Joy Global Inc. (the
“Company”) and (the “Grantee”). In consideration of the mutual promises and
covenants made in this Agreement and the mutual benefits to be derived from this
Agreement, the Company and the Grantee agree as follows:


Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2016 Omnibus Incentive Compensation Plan (as amended from time to time, the
“Plan”), the Company hereby grants to the Grantee 5,454 restricted stock units
(the “Restricted Stock Units”) as of March 8, 2016 (the “Grant Date”). This
grant constitutes an “other stock-based award” under Section 9 of the Plan.
Capitalized terms not defined in this Agreement have the meanings given to them
in the Plan.


1.    Vesting. Subject to the provisions of Paragraph 5(a) of this Agreement,
the Restricted Stock Units will vest and become non-forfeitable on the one-year
anniversary of the Grant Date.


2.    Restriction Period. The Restriction Period is the time between the Grant
Date and the date on which the Restricted Stock Units are settled.


3.    No Shareholder Rights Before Settlement. The Grantee shall not be entitled
to any rights or privileges of ownership of shares of Common Stock with respect
to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Grantee in settlement of such Restricted Stock Unit
pursuant to this Agreement.


4.    Dividends. On each payment date with respect to any dividend or
distribution to holders of Common Stock with a record date occurring during a
Restriction Period, the Grantee will be credited with additional Restricted
Stock Units (rounded to the nearest whole unit) having a value equal to the
amount of the dividend or distribution that would have been payable with respect
to the Restricted Stock Units if they had been actual shares of Common Stock on
such record date, based on the Fair Market Value of a share of Common Stock on
the applicable payment date. Such additional Restricted Stock Units shall also
be credited with additional Restricted Stock Units as further dividends or
distributions are declared. All such additional Restricted Stock Units shall be
subject to the same restrictions and conditions as the Restricted Stock Units
with respect to which they were credited, including the forfeiture and
settlement terms in Paragraph 5 of this Agreement and any deferral election.


5.    Forfeiture and Settlement of Units.


(a)The Restricted Stock Units shall be forfeited if the Grantee’s service as a
member of the Company’s Board of Directors is terminated for any reason prior to
the one-year anniversary of the Grant Date; provided, however, that if the
Grantee’s service on the Board terminates by reason of the Grantee’s death or
Disability (provided that, on account of the Disability, the Grantee is disabled
within the meaning of Section 409A(a)


    



--------------------------------------------------------------------------------




(2)(C) of the Code and the regulations thereunder) (a “409A Disability”), the
Restricted Stock Units shall become non-forfeitable. In the Event of Grantee’s
death or 409A Disability, the Restricted Stock Units shall be settled as soon as
practicable (but no more than 30 days) after the date of death or the 409A
Disability. In the event that the Grantee dies before settlement of all of the
Grantee’s vested Restricted Stock Units (whether while the Grantee is a member
of the Board or after such membership has terminated), all such remaining vested
Restricted Stock Units shall be settled by delivery to the Grantee’s beneficiary
or beneficiaries (as determined under the Plan), as soon as practicable (but no
more than 30 days) after the date of such death, of a number of shares of Common
Stock equal to the number of such Restricted Stock Units. If, in the event of
the Grantee’s death, the Grantee fails to designate a beneficiary, or if the
designated beneficiary of the Grantee dies before the Grantee or before the
complete distribution of the amounts distributable under this Agreement, the
amounts to be distributed under this Agreement shall be distributed to the legal
representative or representatives of the estate of the last to die of the
Grantee and the beneficiary.
(b)Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this
Agreement, Restricted Stock Units shall be settled as follows:
Restricted Stock Units shall be settled on the one-year anniversary of the Grant
Date, except as provided in an executed Deferral Election Form which was
received by the Company prior to the Grant Date, a copy of which is attached
hereto as Exhibit A (“Deferral-Eligible RSUs”);


Restricted Stock Units shall be settled on the one-year anniversary of the date
on which the Grantee’s service on the Board terminates.


(c)Each Restricted Stock Unit settled pursuant to this Paragraph 5 shall be
settled by delivery of one share of Common Stock. Any fractional Restricted
Stock Units shall be rounded to the nearest whole number.
6.
Change in Control and Corporate Events.



(a)    Notwithstanding any other provision of this Agreement, in the event of a
Change in Control (unless such Change in Control does not qualify as an event
described in Section 409A(a)(2)(A)(v) of the Code and the regulations
thereunder), all outstanding Restricted Stock Units held by the Grantee on the
effective date of the Change in Control, whether or not then vested, shall be
settled as soon as practicable (but no more than 30 days) after the Change in
Control by payment to the Grantee of an amount in cash equal to the Fair Market
Value of a share of Common Stock on the date of the Change in Control times the
number of such Restricted Stock Units.




2



--------------------------------------------------------------------------------




(b)    In the event of any change in corporate capitalization, such as a stock
split, reverse stock split, or a corporate transaction, any merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Company, extraordinary cash dividend, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code) or any partial or complete liquidation of the Company,
the number of Restricted Stock Units subject to the award shall be equitably
adjusted by the Committee or Board in its sole discretion; provided, however,
that the number of shares of Restricted Stock Units subject to the award shall
always be rounded down to a whole number. The determination of the Board or
Committee regarding any adjustment will be final and conclusive.


7.    Nontransferability. Restricted Stock Units granted under this Agreement
are not transferable by the Grantee, whether voluntarily or involuntarily, by
operation of law or otherwise, during the Restriction Period, except by will or
by laws of descent and distribution. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of the Restricted Stock Units made, or
any attachment, execution, garnishment, or lien issued against or placed upon
the Restricted Stock Units, shall be void.


8.    Administration. This Agreement and the rights of the Grantee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Grantee.


9.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:


If to the Grantee:     


If to the Company:    Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile: 414-319-8510


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.


10.    Successors. Except as otherwise provided hereunder, this Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Grantee pursuant to
Paragraph 7.


3



--------------------------------------------------------------------------------








11.    Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.


12.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


13.    Conflicts and Interpretation.     In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.


14.    Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.


15.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.


16.    Section 409A of the Code. This Agreement (including Exhibit A) and the
Plan are intended, and shall be construed, to comply with the requirements of
Section 409A of the Code. Any distribution that is triggered by a termination of
service on the Board shall be triggered by a separation from service as
determined under Section 409A(a)(2)(a)(i) of the Code. However, neither the
Agreement nor the Plan transfers to the Company or any entity or other
individual any tax or penalty that is the responsibility of the Grantee. If any
distribution or settlement of a Restricted Stock Unit pursuant to the terms of
this Agreement or the Plan would subject the Grantee to tax under Section 409A
of the Code, the Company shall modify this Agreement and/or the Plan (in each
case, without the consent of the Grantee) in the least restrictive manner
necessary in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and, in each case,
without any material diminution in the value of the distributions to the
Grantee.


17.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.


4



--------------------------------------------------------------------------------






18.    Miscellaneous.


(a)    This Agreement shall not confer upon Grantee any right to continue as a
member of the Board, nor shall this Agreement interfere in any way with the
right of the Company’s shareholders to terminate the Grantee’s Board service at
any time.


(b)    This Agreement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the date first written above.


JOY GLOBAL INC.
[seanmajorsignature4292016.jpg]
Sean D. Major
Executive Vice President, General Counsel and Secretary


GRANTEE






By:___________________________________________
        


5



--------------------------------------------------------------------------------






DEFERRAL ELECTION FORM
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE
JOY GLOBAL INC. 2007 STOCK INCENTIVE PLAN
If Restricted Stock Units under Paragraph 5 of the Agreement to which this
election form is attached would otherwise be settled on the one-year anniversary
of the Grant Date (“Deferral-Eligible RSUs”), you have the opportunity to make a
one-time election to defer settlement of such restricted stock units. If you
wish to make this election, please complete this form and return a signed copy
to the Company no later than March 7, 2016. If you do not return this form by
that deadline, your Deferral-Eligible RSUs will be settled on the date specified
in Paragraph 5 of the Award Agreement without regard to this Deferral Election
Form. (Capitalized terms not defined in this form are defined in the Agreement).
Grantee
 
 
Grant Date of Restricted Stock Units:
 
March 8, 2016

    
If you elect to defer settlement, the Deferral-Eligible RSUs that otherwise
would have been settled on the settlement date determined under the Award
Agreement will instead be settled in shares of Common Stock at the time you
specify below. You will not have any rights (including voting rights) as a
shareholder with respect to the Deferral-Eligible RSUs until the Common Stock is
actually distributed to you.


6



--------------------------------------------------------------------------------




Deferral Election
o   I hereby elect to defer receipt of all (100%) of my Deferral-Eligible RSUs
pursuant to the terms of this Deferral Election Form.
 
o   I hereby elect to receive my Deferral-Eligible RSUs at the time specified in
Paragraph 5 of the Award Agreement.
 
 
 
My election to defer (if any) does not apply to any Restricted Stock Units that
are not Deferral-Eligible RSUs. In addition, my election to defer (if any) will
be effective only to the extent that it complies with the requirements of
section 409A of the Internal Revenue Code (“§ 409A”) and Treasury Regulation
section 1.409A-2(a).

 
 
Settlement Date

I hereby irrevocably elect to defer settlement of my Deferral-Eligible RSUs
until (select only one of the following):
o   The one-year anniversary of the date I cease to serve on the Board
 
o   ____________________ (insert any date (including month, day, and year) that
is no earlier than the one-year anniversary of the Grant Date)
 
 
 
Notwithstanding my deferral election:


Ÿ in the event of death or a 409A Disability before the settlement date I
elected above, my Deferral-Eligible RSUs shall instead be settled on the date
specified in Paragraph 5(a) of the Award Agreement; and
Ÿ in the event of a Change in Control that qualifies as an event described in
Section 409A(a)(2)(A)(v) of the Code before the settlement date I elected above,
my Deferral-Eligible RSUs shall instead be settled on the date specified in
Paragraph 6 of the Award Agreement.



By executing this Deferral Election Form, I hereby acknowledge my understanding
of, and agreement with, its terms.


_____________________________________________




7

